DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-10 and 14-15 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 03/08/2022.
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s arguments that Gandhi in view of Castillo does not disclose the features of reestablishing wireless communication to and from the wireless communication device; and forwarding any monitored data received by the first processor and the first memory during the temporary interruption. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims. Gandhi in view of Castillo teaches the same concept as presented by the Applicant in his claims, wherein Gandhi discloses the concept of upgrading the current firmware by:  1. temporarily interrupting the wireless communication of the communication device, wherein Once the device related information has been received, remote control application 120 may then disconnect from embedded system 150 technically equivalent to the communication device. In instances where remote control application 120 has connected to embedded system 150 operating in AP mode, remote control application 120 may disconnect the AP connection. In instances where remote control application 120 has connected to embedded system 150 operating in STA mode while connected to LAN 165, remote control application 120 may terminate the communication session with embedded system 150 without disconnecting completely from LAN 165 (par[0043]); 2. reestablish wireless communication to and from the communication device, wherein Once remote control application 120 has stored the encrypted digital image on computing device 110, it may then initiate an over the air update of the firmware of embedded system 150 using the encrypted digital image. Remote control application 120 may first reestablish a connection with embedded system 150 (par[0048]); 3. Transmission of the upgraded current firmware, wherein Remote control application 120 may then send location information to embedded system 150 that includes a reference to the storage area of computing device 110 where the encrypted digital image is stored. In some implementations, the location information may be a URL that can access an addressable portion of the storage area of computing device 110. Remote control application 120 may then initiate a temporary server process on computing device 110 to permit embedded system 150 to retrieve the encrypted digital image from the storage area of computing device 110. Remote control application 120 may receive a status from embedded system 150 that indicates whether the encrypted digital image was successfully retrieved by the embedded system 150 (par[0049]). Furthermore, Castillo discloses the second control unit 102b may disconnect from the LAN 126 and/or HVAC control network 124. For example, second control unit 102b may experience a malfunction with one or more of its interfaces that provide wireless communications. In some embodiments, second control unit 102b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication (par[0077]). Castillo discloses the feature of forwarding data during the temporary interruption, wherein the second control unit 102b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126. In this situation, second control unit 102b may attempt to independently connect with user device 110 using LAN 126 or HVAC control network 102b (par[0079]).
	Therefore, Examiner maintains his rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 6-7, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US2017/0249135A1) hereafter Gandhi, in view of Castillo et al. (US2016/0211985A1) hereafter Castillo.
Regarding claim 1, Gandhi discloses a wireless communication device (fig 1:145/ fig 3:305, par[0021], [0076]: The network architecture 100 includes one or more devices 145 and a computing device 110 connected to a local area network (LAN) 165. The devices 145 are devices with embedded systems 150, and may include, for example, electrical appliances such as refrigerators, ovens, washers, driers, dishwashers, thermostats, alarms, air conditioners, televisions, radios, receivers, amplifiers, and so forth. The device 305 may include any of the aforementioned types of devices having an embedded system, and in one embodiment corresponds to a device 145 of FIG. 1) comprising:
a first processor (fig 3:325, par0078]: Host processing device 325 may be a microcontroller or a digital signal processor (DSP) in one embodiment);
a first memory (fig 1:330, par[0079]: Host memory 330 may include random access memory (RAM), read only memory (ROM), one time programmable (OTP) ROM, Flash (e.g., NOR Flash), or other types of memory), wherein the first processor (204) and the first memory (206) are configured to receive monitored data from one or more sensors (210) (fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth), and wirelessly communicate the received monitored data (fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth); and
a modem (fig 3:350, par[0082]: Communication module 350 technically equivalent to the modem, may be an integrated circuit (IC) that is configured to be coupled to host processing device 325 of embedded system 315.  Communication module 350 may be provided by a third party to a manufacturer of the device along with the API 335, and may enable network capability and remote control capability to be easily added to the device 305) comprising a second processor (fig 3:355; par[0082]: The communication module 350 may include its own processing device 355, a memory 365 and/or a network adapter 360. The processing device 355 may be a microcontroller, a system on a chip (SoC), a digital signal processor (DSP), a programmable logic controller (PLC), a microprocessor or programmable logic device such as a field-programmable gate array (FPGA) or a complex programmable logic device (CPLD)) and a second memory (226) (fig 3:365, par[0083]: The memory 365 may include a non-volatile memory (e.g., RAM) and/or a volatile memory (e.g., ROM, Flash, etc.)), wherein the second processor is configured to:
wirelessly send an identifier for a current firmware stored in the second memory (par[0047], [0083], [0089]: Memory 365 may also store firmware 390 for the processing device 355, such as firmware that includes instructions for a remote interface 382. a notification may be a request from a remote control application for device related information in order to determine if a firmware update is available for embedded system 315.  Once the determination has been made that a LAN OTA firmware update for embedded system 150 is available, remote control application 120 may then receive an encrypted digital image containing the updated firmware from WAN accessible service 130.  As noted above, the encrypted digital image is encrypted specifically for device 145 having the unique identifier included in the device related information sent to WAN accessible service 130, and is unusable on other devices that are the same model as device 145. Remote interface 380 may retrieve the requested information from device state 340 and return it to the requesting remote control application),
when a firmware upgrade is available, receive an upgrade for the current firmware stored in the second memory (par[0091]: OTA update module 375 may retrieve the encrypted digital image from the location specified in the notification, and store it in memory 365 as firmware update 395.  In some implementations, firmware update 395 may be downloaded and stored in a single operation);
upgrade the current firmware stored in the second memory (par[0091]: firmware update 395 may be downloaded and stored in a single operation. firmware update 395 may be installed to replace firmware 390), wherein upgrading the current firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (202) (par[0094], [0095]: Processing device 355 may keep track of every remote control application and WAN accessible service it has an active session with.  Reachability to the WAN accessible service may be detected in numerous ways. For example, remote interface 380 may attempt to POST to the WAN accessible service with status updates and/or may attempt to ping the WAN accessible service. If a POST attempt and/or ping attempt fails after one or more retries, processing device 355 may inform host processing device 325 that the WAN accessible service is unreachable technically means temporarily interrupting wireless communication to and from the wireless communication device. processing device 355 notifies host processing device 325 each time communication module 350 connects to or loses connection with a destination (e.g., with WAN accessible service or a remote control application).  The host processing device 325 may use this information to keep track of WAN accessible service reachability and record which property updates/state changes have not been reported to the WAN accessible service in device state 340);
reestablish wireless communication to and from the wireless communication device (par[0094], [0095]: Once a connection to the WAN accessible service is reestablished, host processing device 325 or processing device 355 may send all updates that the WAN accessible service missed); and 
Gandhi does not explicitly  the wireless communication device comprising: forward any monitored data received by the first processor and the first memory during the temporary interruption.
Castillo discloses the wireless communication device comprising:  
upgrading the firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (par[0077]: second control unit 102b may experience a malfunction with one or more of its interfaces that provide wireless communications. In some embodiments, second control unit 102b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication); and 
forward any monitored data received by the first processor and the first memory during the temporary interruption (par[0077], [0079], [0080]: second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126.  In this situation, second control unit 102a/b may attempt to independently connect with user device 110 using LAN 126 or HVAC control network 102a/b. second control unit 102b may communicate an alert to first control unit 102a that second control unit 102b is completely disconnecting from both the LAN 126 and HVAC control network 124).
One of ordinary skill in the art would be aware of both the Gandhi and the Castillo references since both pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the feature of accessing data with a temporary interruption as disclosed by Castillo to gain the functionality of providing a reliable wireless service that also provides easy onboarding to existing wireless networks by experiencing operational issues with its ability to communicate over network while maintaining its ability to communicate over an alternative network.

Regarding claim 2, Gandhi in view of Castillo discloses the wireless communication device of claim 1, wherein the wireless communication device continues to receive monitored data from the one or more sensors during the temporary interruption in wireless communication (Castillo par[0042], par[0077], [0079], [0080]: Sensor 112 represents any device capable of providing environmental and operational data to control units 102. Second control unit 102b may be communicatively coupled to sensor 112c and interactive display 114b. second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126).

Regarding claim 4, Gandhi in view of Castillo discloses the wireless communication device of claim 1 further comprising the one or more sensors located within the wireless communication device (202) (Castillo fig 3:310&312, par[0076]: the device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators).

Regarding claim 6, Gandhi in view of Castillo discloses the wireless communication device of claim 1, wherein the identifier for the current firmware comprises a firmware image file (Gandhi par[0033], [0047]: WAN accessible service may generate an encrypted digital image that contains a firmware update for the embedded system 150 having the specific DSN for device 145, where the encrypted digital image is usable only for device 145 having that specific DSN. WAN accessible service may receive a list of DSNs associated with devices having an old firmware version and generate a unique encrypted digital image for each of the DSNs such that each encrypted digital image can only be decrypted and installed by the device associated with the DSN for which it was encrypted).

Regarding claim 7, Gandhi in view of Castillo discloses the wireless communication device (202) of claim 6, wherein the second processor is further configured to store an updated firmware image file associated with the upgraded current firmware (Gandhi par[0064], [0083], [0090]: Memory 365 may store a public key 370 and for use in decrypting an encrypted digital image that may be received via an OTA update from a remote control application (such as remote control application 120 of FIG. 1). OTA update manager 215 may then send location information to the embedded system that includes a reference to the storage area where encrypted digital image 250 is stored. In some implementations, the location information may be a URL that can access an addressable portion of the storage area that contains encrypted digital image 250).

Regarding claim 9, Gandhi in view of Castillo discloses the wireless communication device of claim 1, wherein the wireless communication device is configured to wirelessly send the identifier for the current firmware to a remote server (Gandhi par[0047], [0083], [0089]: Memory 365 may also store firmware 390 for the processing device 355, such as firmware that includes instructions for a remote interface 382. a notification may be a request from a remote control application for device related information in order to determine if a firmware update is available for embedded system 315.  Once the determination has been made that a LAN OTA firmware update for embedded system 150 is available, remote control application 120 may then receive an encrypted digital image containing the updated firmware from WAN accessible service 130.  As noted above, the encrypted digital image is encrypted specifically for device 145 having the unique identifier included in the device related information sent to WAN accessible service 130, and is unusable on other devices that are the same model as device 145. Remote interface 380 may retrieve the requested information from device state 340 and return it to the requesting remote control application), and wherein the wireless communication device is configured to receive the upgrade for the current firmware from the remote server, when the firmware upgrade is identified by the remote server (230) (Gandhi par[0091]: OTA update module 375 may retrieve the encrypted digital image from the location specified in the notification, and store it in memory 365 as firmware update 395.  In some implementations, firmware update 395 may be downloaded and stored in a single operation).

Regarding claim 10, Gandhi discloses a method for upgrading the firmware of a wireless communication device, the method comprising: 
sending a wireless communication containing an identifier for the current firmware stored in a memory of a modem on the wireless communication device (par[0047], [0083], [0089]: Memory 365 may also store firmware 390 for the processing device 355, such as firmware that includes instructions for a remote interface 382. a notification may be a request from a remote control application for device related information in order to determine if a firmware update is available for embedded system 315.  Once the determination has been made that a LAN OTA firmware update for embedded system 150 is available, remote control application 120 may then receive an encrypted digital image containing the updated firmware from WAN accessible service 130.  As noted above, the encrypted digital image is encrypted specifically for device 145 having the unique identifier included in the device related information sent to WAN accessible service 130, and is unusable on other devices that are the same model as device 145. Remote interface 380 may retrieve the requested information from device state 340 and return it to the requesting remote control application); 
when a firmware upgrade is available, receiving an upgrade for the current firmware stored in the memory (par[0091]: OTA update module 375 may retrieve the encrypted digital image from the location specified in the notification, and store it in memory 365 as firmware update 395.  In some implementations, firmware update 395 may be downloaded and stored in a single operation); 
upgrading the current firmware stored in the memory (par[0091]: firmware update 395 may be downloaded and stored in a single operation. firmware update 395 may be installed to replace firmware 390), wherein upgrading the firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (202) (par[0094], [0095]: Processing device 355 may keep track of every remote control application and WAN accessible service it has an active session with.  Reachability to the WAN accessible service may be detected in numerous ways. For example, remote interface 380 may attempt to POST to the WAN accessible service with status updates and/or may attempt to ping the WAN accessible service. If a POST attempt and/or ping attempt fails after one or more retries, processing device 355 may inform host processing device 325 that the WAN accessible service is unreachable technically means temporarily interrupting wireless communication to and from the wireless communication device. processing device 355 notifies host processing device 325 each time communication module 350 connects to or loses connection with a destination (e.g., with WAN accessible service or a remote control application).  The host processing device 325 may use this information to keep track of WAN accessible service reachability and record which property updates/state changes have not been reported to the WAN accessible service in device state 340; 
reestablishing wireless communication to and from the wireless communication device(par[0094], [0095]: Once a connection to the WAN accessible service is reestablished, host processing device 325 or processing device 355 may send all updates that the WAN accessible service missed).
Gandhi does not explicitly  the wireless communication device comprising: forwarding any monitored data received by the wireless communication device during the temporary interruption.
Castillo discloses the wireless communication device comprising:  
upgrading the firmware comprises temporarily interrupting wireless communication to and from the wireless communication device (par[0077]: second control unit 102b may experience a malfunction with one or more of its interfaces that provide wireless communications. In some embodiments, second control unit 102b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication); and 
forwarding any monitored data received by the wireless communication device during the temporary interruption (par[0077], [0079], [0080]: second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126.  In this situation, second control unit 102a/b may attempt to independently connect with user device 110 using LAN 126 or HVAC control network 102a/b. second control unit 102b may communicate an alert to first control unit 102a that second control unit 102b is completely disconnecting from both the LAN 126 and HVAC control network 124).
One of ordinary skill in the art would be aware of both the Gandhi and the Castillo references since both pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the feature of accessing data with a temporary interruption as disclosed by Castillo to gain the functionality of providing a reliable wireless service that also provides easy onboarding to existing wireless networks by experiencing operational issues with its ability to communicate over network while maintaining its ability to communicate over an alternative network.

Regarding claim 11, Gandhi in view of Castillo discloses the method of claim 10 further comprising receiving monitored data from one or more sensors (Gandhi fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth), and wirelessly communicating the received monitored data (Gandhi fig 3:310&312, par[0076]: The device 305 includes mechanical components 310, electrical components 312 and an embedded system 315. The electrical components 312 and/or mechanical components 310 may include sensors, programmable logic controllers (PLCs), switches, motors, valves, actuators, and so forth).

Regarding claim 12, Gandhi in view of Castillo discloses the method of claim 11 further comprising continuing to receive monitored data from the one or more sensors during the temporary interruption in wireless communication (Castillo par[0042], par[0077], [0079], [0080]: Sensor 112 represents any device capable of providing environmental and operational data to control units 102. Second control unit 102b may be communicatively coupled to sensor 112c and interactive display 114b. second control unit 102a/b may disconnect while it receives a firmware upgrade causing a temporary interruption in communication. second control unit 102a/b may be experiencing operational issues with its ability to communicate over HVAC control network 124 while maintaining its ability to communicate over LAN 126).

Regarding claim 15, Gandhi in view of Castillo discloses the method of claim 10, wherein the identifier for the current firmware comprises a firmware image file (Gandhi par[0033], [0047]: WAN accessible service may generate an encrypted digital image that contains a firmware update for the embedded system 150 having the specific DSN for device 145, where the encrypted digital image is usable only for device 145 having that specific DSN. WAN accessible service may receive a list of DSNs associated with devices having an old firmware version and generate a unique encrypted digital image for each of the DSNs such that each encrypted digital image can only be decrypted and installed by the device associated with the DSN for which it was encrypted), and wherein the method further comprises storing an updated firmware image file associated with the upgraded current firmware (Gandhi par[0064], [0083], [0090]: Memory 365 may store a public key 370 and for use in decrypting an encrypted digital image that may be received via an OTA update from a remote control application (such as remote control application 120 of FIG. 1). OTA update manager 215 may then send location information to the embedded system that includes a reference to the storage area where encrypted digital image 250 is stored. In some implementations, the location information may be a URL that can access an addressable portion of the storage area that contains encrypted digital image 250).

2.	Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Castillo, and further in view of Azizi et al. (US2014/0119280A1) hereafter Azizi.
Regarding claim 3, Gandhi in view of Castillo does not explicitly disclose the wireless communication device wherein the wireless communication device comprises a gas detector.
Azizi discloses the wireless communication device wherein the wireless communication device comprises a gas detector (fig 1:102a, par[0019]: Sensor mechanism 102a may be any device configured to track or otherwise determine the use or consumption of utility-provided resources, such as, for example, electricity, water, gas, sewage, etc. Sensor mechanism 102a may comprise a sensing element and may include analog interface circuitry, analog-to-digital converters (ADCs), digital processing and storage, and a bus interface).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Azizi references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the gas feature as disclosed by Azizi to gain the functionality of detecting the presence of gases in an area, often as part of a safety system, and sounding an alarm to operators in the area where the leak is occurring, giving them the opportunity to intervene in time.

Regarding claim 8, Gandhi in view of Castillo does not explicitly disclose the wireless communication device wherein the wireless communication device is configured to wirelessly communicate the received monitored data to a remote server.
Azizi discloses the wireless communication device wherein the wireless communication device is configured to wirelessly communicate the received monitored data to a remote server (Azizi fig 1:120, par[0024], [0025]: wireless communication devices 102, 104, 106 and station 108 may individually forward consumption data to provider entity 120 and may equally communicate with each other.  For example, wireless communication devices 102, 104, 106, and 108 may periodically initiate communications with each other and/or provider entity 120 to conduct system-based administrative functions, such as, for example, firmware updates, data offloading, system synchronization, testing, failover processing).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Azizi references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the server feature as disclosed by Azizi to gain the functionality of downloading software for the environmental monitoring device that, when executed by the environmental monitoring device, performs the service; and/or remotely enabling a software module in the environmental monitoring device that, when executed by the environmental monitoring device, performs the service.

Regarding claim 13, Gandhi in view of Castillo does not explicitly disclose the method wherein the wireless communication device comprises a gas detector.
Azizi discloses the method wherein the wireless communication device comprises a gas detector (fig 1:102a, par[0019]: Sensor mechanism 102a may be any device configured to track or otherwise determine the use or consumption of utility-provided resources, such as, for example, electricity, water, gas, sewage, etc. Sensor mechanism 102a may comprise a sensing element and may include analog interface circuitry, analog-to-digital converters (ADCs), digital processing and storage, and a bus interface).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Azizi references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the gas feature as disclosed by Azizi to gain the functionality of detecting the presence of gases in an area, often as part of a safety system, and sounding an alarm to operators in the area where the leak is occurring, giving them the opportunity to intervene in time.

3.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Castillo, and further in view of Van Wyk et al. (US2014/0036702A1) hereafter Van Wyk.
Regarding claim 5, Gandhi in view of Castillo discloses the wireless communication device wherein the wireless communication device comprises a router (Gandhi fig 3:360, par[0084]: wherein the network adapter 360 is technically equivalent to a router. Network adapter 360 may receive notifications and other messages from a WAN accessible service and/or remote control applications. Network adapter 360 may additional send outgoing messages to the WAN accessible service and/or to remote control applications).
Gandhi in view of Castillo does not explicitly disclose the one or more sensors are located within a gas detector configured to wirelessly communicate with the router.
Van Wyk discloses the one or more sensors are located within a gas detector configured to wirelessly communicate with the router (fig 2:124, par[0043], [0055], [0058]: Each of the nodes 102 may be implemented as, or associated with, any of a variety of conventional computing devices such as, for example, smart utility meters (e.g., electric, gas, and/or water meters), sensors (e.g., temperature sensors, weather stations, frequency sensors, etc.), control devices, transformers, routers, servers, relays (e.g., cellular relays), switches, valves, power line communication (PLC) transceivers, combinations of the foregoing, or any device couplable to a communication network and capable of sending and/or receiving data. the central office 104 may process, analyze, store, and/or manage data obtained from a smart utility meter, sensor, control device, router, regulator, server, relay, switch, valve, and/or other nodes).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Van Wyk references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the routing feature as disclosed by Van Wyk to gain the functionality of choosing best path across the internetwork using dynamic routing algorithms, reducing network traffic by creating collision domains and also by creating broadcast domains, and providing sophisticated routing, flow control and traffic isolation.

Regarding claim 14, Gandhi in view of Castillo discloses the method wherein the wireless communication device comprises a router (Gandhi fig 3:360, par[0084]: wherein the network adapter 360 is technically equivalent to a router. Network adapter 360 may receive notifications and other messages from a WAN accessible service and/or remote control applications. Network adapter 360 may additional send outgoing messages to the WAN accessible service and/or to remote control applications).
Gandhi in view of Castillo does not explicitly disclose the sensors are located within a gas detector configured to wirelessly communicate with the router.
Van Wyk discloses the method wherein the wireless communication device comprises a router (fig 1:124, par[0055]:  Routing module 124 is configured to implement and/or facilitate a routing protocol to route transmissions between and among nodes 102 of the ARA using available communication technologies (e.g., RF and PLC) based on a quality (e.g., FOM) of links between the nodes 102, availability of the nodes 102 determined by the busy device list module 122, and/or one or more other factors), the sensors are located within a gas detector configured to wirelessly communicate with the router (fig 2:124, par[0043], [0055], [0058]: Each of the nodes 102 may be implemented as, or associated with, any of a variety of conventional computing devices such as, for example, smart utility meters (e.g., electric, gas, and/or water meters), sensors (e.g., temperature sensors, weather stations, frequency sensors, etc.), control devices, transformers, routers, servers, relays (e.g., cellular relays), switches, valves, power line communication (PLC) transceivers, combinations of the foregoing, or any device couplable to a communication network and capable of sending and/or receiving data. the central office 104 may process, analyze, store, and/or manage data obtained from a smart utility meter, sensor, control device, router, regulator, server, relay, switch, valve, and/or other nodes).
One of ordinary skill in the art would be aware of the Gandhi, Castillo and Van Wyk references since all pertain to the field of wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device of Gandhi to implement the routing feature as disclosed by Van Wyk to gain the functionality of choosing best path across the internetwork using dynamic routing algorithms, reducing network traffic by creating collision domains and also by creating broadcast domains, and providing sophisticated routing, flow control and traffic isolation.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1 fails to have proper labels for all the rectangular and circular boxes such as 101, 104, 106, 110 and 120 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685